                              Case 3:20-cv-03845-EMC Document 58 Filed 10/21/20 Page 1 of 6


                            fc
                        1   CLEMENT SETH ROBERTS (SBN: 209203)           CHARLES K. VERHOEVEN (SBN: 170151)
                            croberts@orrick.com                          charlesverhoeven@quinnemanuel.com
                        2   BAS DE BLANK (SBN: 191487)                   QUINN EMANUEL URQUHART &
                            basdeblank@orrick.com                        SULLIVAN, LLP
                        3   ALYSSA CARIDIS (SBN: 260103)                 50 California Street, 22nd Floor
                            acaridis@orrick.com                          San Francisco, California 94111
                        4   EVAN D. BREWER (SBN: 301411)                 Telephone: (415) 875-6600
                            ebrewer@orrick.com                           Facsimile: (415) 875-6700
                        5   ORRICK, HERRINGTON & SUTCLIFFE
                            LLP                                          DAVID A. NELSON (pro hac vice)
                        6   The Orrick Building                          davidnelson@quinnemanuel.com
                            405 Howard Street                            QUINN EMANUEL URQUHART &
                        7   San Francisco, CA 94105-2669                 SULLIVAN, LLP
                            Telephone:    +1 415 773 5700                191 N. Wacker Drive, Suite 2700
                        8   Facsimile:    +1 415 773 5759                Chicago, Illinois 60606
                                                                         Telephone: (312) 705-7400
                        9   GEORGE I. LEE (pro hac vice)                 Facsimile: (312) 705-7401
                            lee@ls3ip.com
                       10   SEAN M. SULLIVAN (pro hac vice)              Attorneys for Plaintiff Google LLC
                            sullivan@ls3ip.com
                       11   RORY P. SHEA (pro hac vice)
                            shea@ls3ip.com
                       12   J. DAN SMITH (pro hac vice)
                            smith@ls3ip.com
                       13   LEE SULLIVAN SHEA & SMITH LLP
                            656 W Randolph St., Floor 5W
                       14   Chicago, IL 60661
                            Telephone:    +1 312 754 0002
                       15   Facsimile:    +1 312 754 0003
                       16   Attorneys for Defendant Sonos, Inc.
                       17
                                                           UNITED STATES DISTRICT COURT
                       18
                                                      NORTHERN DISTRICT OF CALIFORNIA
                       19
                                                              SAN FRANCISCO DIVISION
                       20

                       21   GOOGLE LLC,                                    Case No. 20-cv-03845-EMC

                       22                     Plaintiff,                   JOINT MOTION, STIPULATION AND
                                                                           [PROPOSED] ORDER EXTENDING
                       23          v.                                      CERTAIN DEADLINES

                       24   SONOS, INC.,

                       25                     Defendant.

                       26

                       27

                       28
ORRICK, HERRINGTON &
                                                                                  JOINT MOTION, STIP. AND [PROPOSED] ORDER
    SUTCLIFFE LLP                                                                            EXTENDING CERTAIN DEADLINES
    ATTORNEYS AT LAW
     SILICON VALLEY
                                                                                                          20-CV-03845-EMC
                              Case 3:20-cv-03845-EMC Document 58 Filed 10/21/20 Page 2 of 6



                        1          Pursuant to Local Rules 6-1(b), 6-2 and 7-12, Plaintiff Google, LLC. (“Plaintiff” or

                        2   “Google”) and Defendant Sonos, Inc. (“Defendant” or “Sonos”) jointly request the Court to

                        3   modify the case schedule as set forth in this stipulation.

                        4          WHEREAS, on October 5, 2020, the Court reset the Initial Case Management Conference

                        5   for October 15, 2020, Dkt. No. 45;

                        6          WHEREAS, on October 15, 2020, the Court entered a Case Management And Pretrial

                        7   Order For Claims Constructions, which set certain deadlines, Dkt. No. 52;

                        8          WHEREAS, Google and Sonos have agreed to extend certain case schedule deadlines.

                        9   None of the following proposed extensions will have any effect on the remainder of this case;

                       10          WHEREAS, the table set forth in this stipulation reflects the parties’ agreement and how

                       11   the stipulated dates modify certain of the previously fixed dates;

                       12          WHEREAS, the Court has not previously modified the schedule in this case;

                       13          NOW, THEREFORE, the parties hereby stipulate and request the Court to modify case

                       14   schedule only relating to certain upcoming deadlines as follows:

                       15                                                     Original Dates
                                                 Item                                                  Stipulated Dates
                       16                                                    (in Dkt. No. 52)
                             Pat. L.R. 3‐1 and 3‐2. Disclosure of            10/22/2020          10/29/2020
                       17    Asserted Claims and Infringement
                             Contentions and Accompanying Document
                       18    Production by Google
                             Pat. L.R. 3‐3 and 3‐4. Invalidity               12/7/2020           12/14/2020
                       19    Contentions and Accompanying Document
                       20    Production by Sonos
                             Google supplements Pat. L.R. 3-1                N/A                 90 days after Sonos makes
                       21    Infringement Contentions with pinpoint                              available and/or produces
                             cites to Sonos’s source code identifying the                        both the source code and
                       22    location of each limitation, to the extent                          technical documents specified
                             the accused functionality is implemented                            in Patent L.R. 3-4(a).
                       23
                             with source code
                       24    Pat. L.R. 4‐1. Exchange of Proposed Terms       12/21/2020          No change
                             for Claims Construction
                       25    Disclosure of Claim Construction Expert         1/06/2021           No change
                             Witness Reports, if any
                       26    Pat. L.R. 4‐2. Exchange of Preliminary          1/11/2021           No change
                       27    Constructions and Evidence
                             Pat. L.R. 3‐8. Damages Contentions by           1/26/2021           No change
                       28    Google
ORRICK, HERRINGTON &                                                                      JOINT MOTION, STIP. AND [PROPOSED] ORDER
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                         -1-                     EXTENDING CERTAIN DEADLINES
     SILICON VALLEY                                                                                               20-CV-03845-EMC
                              Case 3:20-cv-03845-EMC Document 58 Filed 10/21/20 Page 3 of 6



                        1   Pat. L.R. 4‐3. Joint Claim Construction and   2/5/2021          No change
                            Pre‐hearing Statement
                        2   Pat. L.R. 3‐9. Responsive Damages             2/22/2021         No change
                        3   Contentions by
                            Sonos
                        4   Pat. L.R. 4‐4. Completion of Claim            3/8/2021          No change
                            Construction
                        5   Discover
                            Pat. L.R. 4‐5(a) Opening Claim                3/22/2021         No change
                        6
                            Construction Brief
                        7   by Google
                            Pat. L.R. 4‐5(b) Reply Claim Construction     4/5/2021          No change
                        8   Brief by
                            Sonos
                        9   Pat. L.R. 4‐5(c) Reply Claim Construction     4/12/2021         No change
                       10   Brief by
                            Google
                       11   Tutorial                                      4/27/2021 at      No change
                                                                          2:30 p.m.
                       12                                                 Courtroom 5,
                                                                          17th Floor
                       13
                            Claim Construction Hearing                    5/11/2021 at      No change
                       14                                                 2:30 p.m.
                                                                          Courtroom 5,
                       15                                                 17th Floor
                       16   IT IS SO STIPULATED.
                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                  JOINT MOTION, STIP. AND [PROPOSED] ORDER
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                      -2-                    EXTENDING CERTAIN DEADLINES
     SILICON VALLEY                                                                                           20-CV-03845-EMC
                              Case 3:20-cv-03845-EMC Document 58 Filed 10/21/20 Page 4 of 6



                        1   Respectfully submitted,

                        2   Dated: October 21, 2020               ORRICK, HERRINGTON & SUTCLIFFE LLP

                        3

                        4                                         By:         /s/ Alyssa Caridis
                                                                                    Alyssa Caridis
                        5                                                     Attorneys for Defendant
                                                                                    SONOS, INC.
                        6
                            Respectfully submitted,
                        7
                            Dated: October 21, 2020               QUINN EMANUEL URQUHART & SULLIVAN, LLP
                        8

                        9
                                                                  By:                /s/ Patrick Curran
                       10                                                         Patrick Curran
                                                                               Attorneys for Plaintiff
                       11                                                          Google LLC
                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                      JOINT MOTION, STIP. AND [PROPOSED] ORDER
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                            -3-                  EXTENDING CERTAIN DEADLINES
     SILICON VALLEY                                                                               20-CV-03845-EMC
                              Case 3:20-cv-03845-EMC Document 58 Filed 10/21/20 Page 5 of 6



                        1                                            ATTESTATION

                        2          I, Patrick Curran, am the ECF user whose identification and password are being used in

                        3   this filing. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all other signatories

                        4   to this document have concurred in the filing of this document.

                        5    Dated: October 21, 2020                                              /s/ Patrick Curran
                                                                                                 Patrick Curran
                        6

                        7

                        8

                        9

                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                      JOINT MOTION, STIP. AND [PROPOSED] ORDER
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                         -1-                     EXTENDING CERTAIN DEADLINES
     SILICON VALLEY                                                                                               20-CV-03845-EMC
                              Case 3:20-cv-03845-EMC Document 58 Filed 10/21/20 Page 6 of 6



                        1                                        PROPOSED ORDER

                        2          Pursuant to the parties’ stipulation, the case schedule is modified as follows. The deadline

                        3   for the Pat. L.R. 3‐1 and 3‐2. Disclosure of Asserted Claims and Infringement Contentions and

                        4   Accompanying Document Production by Google is October 29, 2020. The deadline for the Pat.

                        5   L.R. 3‐3 and 3‐4. Invalidity Contentions and Accompanying Document Production by Sonos is

                        6   December 14, 2020. The deadline for Google to supplement its Pat. L.R. 3-1 Infringement

                        7   Contentions to include pinpoint cites to Sonos’s source code identifying the location of each

                        8   limitation is 90 days after Sonos produces the documents specified by Pat. L.R. 3-4(a).

                        9

                       10   Dated: ________________, 2020
                                                                                 The Honorable Edward M. Chen
                       11                                                        United States District Judge
                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
ORRICK, HERRINGTON &                                                                    JOINT MOTION, STIP. AND [PROPOSED] ORDER
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                       -1-                     EXTENDING CERTAIN DEADLINES
     SILICON VALLEY                                                                                             20-CV-03845-EMC
